
	
		I
		111th CONGRESS
		2d Session
		H. R. 5537
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  treatment of emergency service volunteers as independent
		  contractors.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter Fairness Act of
			 2010.
		2.FindingsThe Congress finds that—
			(1)the number of volunteer firefighters in the
			 United States has decreased from 880,000 in 1984 to 827,150 in 2008 according
			 to the National Fire Protection Association;
			(2)according to the National Fire Protection
			 Association, volunteers comprise 72 percent of our Nation’s fire and emergency
			 service;
			(3)the fire service
			 is witnessing a reduced number of volunteers due to increasing emergency call
			 volumes, the large time demands that accompany ongoing training, and the
			 struggle to balance the career and family obligations of today’s two-income
			 families;
			(4)to help recruit
			 and retain volunteer firefighters, some State and local governments may offer
			 paid expenses, reasonable benefits, a nominal payment, or any combination
			 thereof;
			(5)historically, fire
			 departments used the Internal Revenue Service’s (IRS) Form 1099 to report these
			 reasonable benefits and nominal payments for their volunteers;
			(6)increasingly, many
			 volunteer fire departments are being instructed by local offices of the IRS
			 that they must use the Form W–2 to report these nominal payments and reasonable
			 benefits, instead of the Form 1099;
			(7)the use of IRS
			 Form 1099 for volunteer firefighters has been the long-standing practice of
			 many volunteer fire departments because it accurately reflects the relationship
			 between the volunteer firefighter and the volunteer fire department;
			(8)by requiring the
			 use of W–2 forms, the IRS is putting an onerous burden on fire departments and
			 redefining the treatment of volunteer firefighters by Federal, State, and local
			 regulations;
			(9)because of this
			 reason, IRS Form W–2s may greatly alter the historic role of volunteer
			 responders and the cost-saving benefits that they provide to their local
			 communities;
			(10)a volunteer
			 firefighter performing specific duties should not be considered as an employee,
			 and the fire department for whom such services are performed should not be
			 considered as an employer of their services; and
			(11)fire departments
			 should be allowed to follow their historic practice of issuing Form 1099s to
			 their volunteers.
			3.Treatment of
			 emergency service volunteers as independent contractors
			(a)In
			 generalSubsection (a) of
			 section 3508 of the Internal Revenue Code of 1986 (relating to treatment of
			 real estate agents and direct sellers) is amended by striking or as a
			 direct seller and inserting , as a direct seller, or as a
			 qualified emergency service volunteer.
			(b)Qualified
			 emergency service volunteerSubsection (b) of section 3508 of
			 such Code is amended by redesignating paragraph (3) as paragraph (4) and by
			 inserting after paragraph (2) the following new paragraph:
				
					(3)Qualified
				emergency service volunteer
						(A)In
				generalThe term qualified emergency service
				volunteer means any bona fide volunteer performing qualified services
				for an eligible employer.
						(B)DefinitionsTerms
				used in subparagraph (A) shall have the respective meanings given such terms by
				paragraphs (1) and (11)(B) and (C) of section
				457(e).
						.
			(c)Conforming
			 amendments
				(1)The section heading for section 3508 of
			 such Code is amended by striking and direct sellers and inserting
			 , direct sellers, and
			 certain emergency service volunteers.
				(2)The item relating
			 to section 3508 in the table of sections for chapter 25 of such Code is amended
			 by striking and direct sellers and inserting , direct
			 sellers, and certain emergency service volunteers.
				(d)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after December 31, 2010.
			
